The motion court correctly held that the article published in defendant newspaper was a substantially accurate report of the decision it published on the case of Matter of Posner (Central Synagogue) (NYLJ, Oct. 28, 1993, at 28, col 6, affd 202 AD2d 284, lv dismissed 83 NY2d 953), and therefore privileged under Civil Rights Law § 74 (Holy Spirit Assn. v New York Times Co., 49 NY2d 63, 67). The minor inaccuracies in the article cited by plaintiff do not make it otherwise (see, supra, at 68; Gurda v Orange County Pubis. Div., 56 NY2d 705, revg on opn below 81 AD2d 120, 133; Ford v Levinson, 90 AD2d 464). Nor was the cartoon that accompanied the article anything other than commentary, albeit hyperbolic, on a subject of public controversy, and, as such, constitutionally protected opinion (see, DRT Constr. Co. v Lenkei, 176 AD2d 1229, 1230, lv denied 79 NY2d 753; Velez v VV Publ. Corp., 135 AD2d 47, 52, lv denied 72 NY2d 808). The complaint was utterly without merit, and costs were properly assessed by the motion court. Concur— Murphy, P. J., Milonas, Wallach, Ross and Nardelli, JJ.